FKEOK, J.
(concurring).
I concur with tbe Chief Justice in tbe conclusion reached by him. In view, however, that tbe decision in this case establishes a rule of practice to be followed hereafter with respect to the jurisdiction of justices’ courts in a certain class of cases, I feel constrained to enlarge somewhat on the discussion he has made.
*76Section 3668, so far as material bere, provides that “actions in justices’ courts must be commenced, and, subject to tbe right of change of place of trial as in this chapter provided, must be tried” in the places which axe specifically designated in 10 subdivisions of the section. In cases like the one under consideration it is provided that the action must be commenced and tried in the “precinct in which he (the defendant) resides.” The statute, therefore, fixes the place where actions in justices’ courts must be commenced and tried, subject alw'ays to the right of a change of place of trial as provided by law. Up to the year 1905 section 3669 specified five causes fox which a change of place of trial could be had, but in that year a sixth cause was added by amendment. I remark here that, if the provisions of section 3668 had been strictly followed this sixth ground would not have been' necessary, because an action like the one in question could not have been commenced in a precinct other than the one in which the defendant resided, and could have been tried in another precinct only upon a change of the place of trial for one of the other five causes referred to. But, under the practice pursued in justices’ courts, actions were sometimes commenced in any precinct of the county, whether the cause of action arose or the defendant resided there or not. By this method of procedure a defendant in an action was sometimes required to goi a long distance, and at great expense to defend in a justice’s court. Becognizing this practice, and to give such a defendant the full benefit of having his case tried at home, the legislature adopted the amendment set forth in the opinion of the Chief Justice. The question presented, therefore, involves the construction of this amendment. This, it seems to me, must be done in the light afforded by all of the provisions contained in the several sections which in some way pertain to the subject-matter. The introductory part of the section to which the amendment of 1905 was added is as follows: “The court must at any time before the trial, on motion, change the place of trial in the following cases.” Then follow five grounds, for either one of which such a change may be had. The first is when it is made to *77appear that tbe justice is a material witness fo-r either party; tbe second arises by reason of tbe interest, prejudice, or bias of tbe justice wbicb prevents either party from having a fair and impartial trial; tbe third, in case a jury is demanded, and it is averred by either party that a fair and impartial trial cannot be bad on account of the bias or prejudice of tbe citizens residing in tbe precinct; tbe fourth is available in case tbe justice is disqualified from acting; and tbe fifth, and last, when the justice is sick and unable to act. Tbe first three grounds .must be made to appear by affidavit, and must be established to tbe satisfaction of tbe justice. Tbe last two, being within his knowledge, required no special proof. Section 3671 provides that, “when tbe court orders tbe place of trial to be changed, tbe action must be transferred for trial to a court tbe parties may agree upon, and, if they do not so agree, then to another justice’s court in tbe same county.” Section 3672, so far as material, provides: “Tbe justice ordering tbe transfer must immediately transmit to tbe justice of tbe court to which it is transferred, on payment by tbe party applying of all costs that have accrued, all tbe papers in tbe action together with a certified transcript from bis docket of tbe proceedings therein.” In 1905 another section, designated as section 3671-a, was adopted. Section 3671, as quoted above, was not changed, and left tbe place of trial, if changed upon any one of tbe five grounds mentioned, precisely tbe same; but in section 3671-a tbe place where the trial must take place, in case tbe affidavit provided for in tbe amendment is filed, is specially designated.
In this case it is made to appear that the defendant in tbe original action did not pay any costs, either when be filed tbe affidavit or at any time. It is now insisted that tbe justice bad authority to proceed with tbe case and enter judgment, notwithstanding tbe affidavit ousting him of jurisdio tion, because a change of tbe place of trial could' only be bad upon payment of accrued costs. With this contention I cannot agree. It will be observed that tbe right of tbe justice to proceed further in tbe action is arrested upon tbe filing, of *78tbe affidavit. In asking for a change of place of trial for any of the first five grounds it is done upon motion, but for the last such a motion is dispensed with. Again, where an affidavit is required for any one of the first five grounds, it must be made to appear to the satisfaction of the justice that the alleged cause specified therein exists, but not so under the sixth or new ground. Under this ground the facts stated in the affidavit are expressly made conclusive, both upon the parties and the justice, and the language of the statutes is that “the court must change the place of trial without motion being made therefor, and his jurisdiction over said action shall cease, upon the filing of such affidavit, for all purposes, except that his jurisdiction shall continue for the sole purpose of transferring such case to the justice of the peace to whom such action is transferred.” The change is thus ordered by the statute and not by the justice.
When must the change be made? Upon the filing, of the affidavit. When is the justice divested of jurisdiction ? The answer again is: At the moment the affidavit is filed. The cases which hold, therefore, that where costs are imposed upon the party applying for a change, the justice does not lose jurisdiction until the costs are paid have no application to this case. In the amendment the legislature imposed one condition, and one only, upon which depended the right to a change of the place of trial, and which, at the same time, ousted the justice of jurisdiction, or to proceed further in the action upon its merits. As I view it, to now impose an additional condition amounts to judicial legislation, pure and simple. In construing any statute or amendment thereto the real purpose the framers had in view must be kept in mind. As I have attempted to show, under a fair construction of section 3668 the original action was not rightfully nor'properly brought in Murray City. The defendant could not have been sued there without his consent. If he was properly served and made no appearance, his consent would have been conclusively presumed; and, in case he appeared and participated in the trial, he would have expressly consented. But where one files the affidavit provided for in the amendment *79•under consideration, be expressly refuses to consent, and the court is powerless to proceed without it. Why should a defendant under such circumstances be required to pay costs? The legislature evidently thought that he should not, for the reason that they .ousted the justice of jurisdiction, and required that he must change the place of trial without motion, aftqr the affidavit is filed. If the change of place of trial is asked upon any other ground, it must be for some special reason, and not because the defendant is not rightfully suable at the place where the action is commenced. The defendant being rightfully sued there, but wanting a change, there is much reason in the contention that he should be required to pay the court costs before a change is made. But what reason is there for requiring a defendant to' pay costs in an action that was not rightfully commenced against him ? The plaintiff knew all this when he commenced the action, and he, and not the defendant, should be required to bear the burden. Moreover, it robs the amendment of nearly all of its force to require the defendant to pay the costs of commencing the action in the wrong precinct. The cost of obtaining service upon him, and the cost of serving witnesses, for, as it appears, a change of place of trial can be demanded at any time before trial, may amount to a considerable sum, and, in certain instances, and under peculiar circumstances, may amount to a denial of the right which the legislature has made absolute, and not conditional. It is quite true that all the provisions of the statute relating to one subject should be construed together, whether contained in one or several sections. But it is equally true that, where a general condition is imposed by one section which is applicable to a number of things, the legislature may add other things to which the condition has no application. In my judgment this is just what the legislature intended and did in adopting the amendment referred to above.
Nor can the argument prevail that the defendant waives the right to a change of the place of trial by not paying the costs. The justice is divested of all power to proceed upon the filing of the affidavit, and the right to proceed does not con*80tinue until' tbe costs are paid. Tbe contention that the justice bas jurisdiction of tbe subject-matter, and that therefore, bis acts after tbe affidavit is filed are merely erroneous, is, to ruy mind, fallacious. Tbe effect of tbe affidavit, in my judgment, is analogous to the effect of a petition for a removal of a case from tbe state to tbe Federal Court by one having tbe right of removal. Tbe state court is ousted of all jurisdiction upon tbe filing of tbe petition and tbe required statutory bond'. Tbe state court no doubt bas jurisdiction of tbe subject-matter, but is ousted of jurisdiction to proceed farther in tbe action. It often occurs that a court bas jurisdiction of tbe subject-matter, but bas not of tbe particular subject of tbe action. To illustrate: A court may have jurisdiction of tbe subject of ejectment, but if it is made to' appear that tbe real estate, tbe subject of tbe action, is not within tbe county where such' an action must be brought and tried, tbe court cannot proceed further in that action.
Tbe legislature bas full and complete control over justices’ courts. With regard to these it may confer or withhold special jurisdiction of particular matters within constitutional limitations at pleasure. It may therefore provide that a justice’s court in a certain class of cases may be ousted of jurisdiction upon making certain 'facts to appear by affidavit or otherwise. It may do this conditionally or unconditionally. If it bas provided a condition upon which this may be done, and tbe condition is complied with, it does not follow that another condition applicable to another state of facts must also be applied to' tbe particular case in band. Tbe legislature having in plain terms stated tbe condition to be performed, and in equally plain terms fixed tbe consequences that follow, tbe courts have no right to either impose other conditions or to avoid tbe consequences upon the ground that tbe particular statute does not provide for all emergencies. If tbe legislature prescribes tbe particular thing to be done, and determines what tbe result shall be, tbe courts are powerless, although the result, to some extent, may be incongruous. Where in adopting a statute or in amending one tbe legislative intent is clear, tbe courts must give it effect, al*81though the statute or amendment, in the judgment of the court, is not in strict harmony with all other statutory provisions. The intention of the legislature, in my judgment, is clearly and unmistakably to the effect that the court costs were not to be imposed upon the defendant as a condition of obtaining a change of the place of trial; that the justice’s court was ousted of all power to proceed or to do anything further in the action except to transfer the papers as directed upon the filing of the affidavit, and that, therefore, the proceedings of the justice after the filing of the affidavit were without force or effect.
The contention that the district court erred in dismissing the action is, in my judgment, wholly immaterial. This is not a proceeding to review errors. The proceeding is one to compel the district court to assume jurisdiction of the case and to proceed to try it. If my conclusion is correct that the justice’s court had no authority to try the ease and enter judgment, then the district court is equally without authority to do so. By any possible construction of all the provisions of the statute pertaining to the proceedings in justices’ courts, the respondent Wood was at least entitled to have his case tried in the justice’s court before it could be tried in the district court. This right was denied him, and the petitioner now demands that the district court be compelled, by the writ of mandate from this court, to proceed to the trial of a case which the law clearly requires to be tried first in the justice’s court.
The writ, in my judgment, should therefore be denied.